289 F.2d 493
SOUTHEAST EQUIPMENT CORPORATION, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14312.
United States Court of Appeals Sixth Circuit.
April 25, 1961.

Richard Theodore Boehm, Columbus, Ohio, William E. Rance, Columbus, Ohio, on brief, for appellant.
Sharon L. King, Department of Justice, Washington, D. C., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Crombie J. D. Garrett, Attorneys, Department of Justice, Washington, D. C., on brief, for respondent.
Before MILLER, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the decision of the Tax Court be and is hereby affirmed on the opinion of Judge Tietjens, 33 T.C. 702.